Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Ronnie Clarke appeals the magistrate judge’s order * granting summary judgment in favor of Southside Virginia Training Center (“SVTC”) and SVTC’s senior *752human resources manager, India Sue Rid-out, on his claim that SVTC failed to interview and hire him in retaliation for having filed a previous EEOC complaint and lawsuit in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.2002). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Clarke v. Southside Va. Training Ctr., No. CA-01-699 (E.D.Va. Oct. 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to review by a magistrate judge pursuant to 28 U.S.C. § 636(c)(2) (2000).